Opinion op the ■Court by
Judge McCandless
— Reversing.
This is a companion ease to that of C. & O. R. R. Co. v. Rachel Mollett, this day decided. The two were heard and tried together in the lower court, separate verdicts being returned by the same jury. Separate appeals have been prosecuted to this court, but the pleadings, evidence and proceedings in both the lower court and in this have been practically identical in both cases.
Without reiteration, the opinion iii the Mollett case is adopted as the opinion in this case, and for the reasons therein stated the judgment is reversed and cause remanded for proceedings consistent therewith.